DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/After Final Amendment
Examiner’s Comment
Applicant’s arguments, see REMARKS, filed 18 OCTOBER 2021, with respect to the previous art rejections have been fully considered and are persuasive.  The previous art rejection of all of the previously pending claims has been withdrawn. 
In the REMARKS filed on 18 OCTOBER 2021, Applicant has amended Claim 1 to include elements of original Claim 2.  Claim 2 was indicated as allowable subject matter in the previous Office Action if rewritten in independent form.  Claim 16 was amended to include elements of original Claim 2.  
Since all independent claims now include allowable subject matter all of the now pending claim submitted on 18 OCTOBER 2021 are allowable. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As indicated in the previous Office Action, original Claim 2 was objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As repeated from the prior Office Action: Applicant assertions in the REMARKS filed on 07 JULY 2021 in regards to the applied references to reject the pending claims are persuasive.  The combination of reference do not teach the limitation of the system : further wherein at a second 
Since all of the now pending claims, Claims 1, 3-10, 12-16, 18, 19 and 21-23 include allowable subject matter these claim are allowable over the prior art as they do not teach or suggest “wherein at a second end of each of the multiple vertical micro channels is a horizontal micro channel for receiving accessed interstitial fluid from a vertical micro channel and guiding the accessed interstitial fluid to a common collection port”. 
The pending claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797